Title: American Philosophical Society’s Subscription Agreement for André Michaux’s Western Expedition, [ca. 22 January 1793]
From: Jefferson, Thomas
To: 



[ca. 22 Jan. 1793]

Whereas Andrew Michaux, a native of France, and inhabitant of the United States has undertaken to explore the interior country of North America from the Missisipi along the Missouri, and Westwardly to the Pacific ocean, or in such other direction as shall be advised by the American Philosophical society, and on his return to communicate to the said society the information he shall have acquired of the geography of the said country it’s inhabitants, soil, climate, animals, vegetables, minerals and other circumstances of note: We the Subscribers, desirous of obtaining for ourselves relative to the land we live on, and of communicating to the world, information so interesting to curiosity, to science, and to the future prospects of mankind, promise for ourselves, our heirs executors and administrators, that we will pay the said Andrew Michaux, or his assigns, the sums herein affixed to our names respectively, one fourth part thereof on demand, the remaining three fourths whenever, after his return, the said Philosophical society shall declare themselves satisfied that he has performed the said journey and that he has communicated to them freely all the information which he shall have acquired and they demanded of him: or if the said Andrew Michaux shall not proceed to the Pacific ocean, and shall reach the sources of the waters running into it, then we will pay him such part only of the remaining three fourths, as the said Philosophical society shall deem duly proportioned to the extent of unknown country explored by him, in the direction prescribed, as compared with that omitted to be so explored. And we consent that the bills of exchange of the said Andrew Michaux, for monies said to be due to him in France, shall be recieved to the amount of two hundred Louis, and shall be negociated by the said Philosophical society, and the proceeds thereof retained in their hands, to be delivered to the said Andrew Michaux, on his return, after having performed the journey to their satisfaction, or, if not to their satisfaction, then to be applied towards reimbursing the subscribers  the fourth of their subscription advanced to the said Andrew Michaux. We consent also that the said Andrew Michaux shall take to himself all benefit arising from the publication of the discoveries he shall make in the three departments of Natural history, Animal, Vegetable and Mineral, he concerting with the said Philosophical society such measures for securing to himself the said benefit, as shall be consistent with the due publication of the said discoveries. In witness whereof we have hereto subscribed our names and affixed the sums we engage respectively to contribute.


  [Column 1]
  [Column 2]


Go: Washington one hundred Dollars
H Knox fifty dollars


John Adams Twenty Dollars
Th: Jefferson fifty dollars


Benjamin Hawkins Twenty Dollars
Alexander Hamilton Fifty Dollars


Ra. Izard Twenty Dollars
Rufus King Twenty Dollars


Sam Johnston Twenty Dollars
John Langdon Twenty Dollars


Robt Morris Eighty Dollrs.
John Edwards Sixteen Dollars


Jno. Henry ten dollars
John Brown Twenty Dollars


G Cabot Ten Dollars
Tho Mifflin Twenty Dollars


John Rutherfurd Twenty dollars



[Column 3]
[Column 4]


Jona: Trumbull Twenty Dollrs.
John F. Mercer twelve Dollars


James Madison Jr. Twenty dollars
Sam. Magaw Sixteen Dollars


J: Parker Twenty dollars
Nicholas Collin sixteen dollars


Alexr White Twenty Dollars
Jona Williams Twenty Dollars


John Page twenty Dollars
John Bleakley Ten Dollars


John B. Ashe 10 Drs.
Jos Parker Norris Ten Dollars


Wm Smith Twenty Dolirs.
Wm: White ten Dollars


Jere Wadsworth Thirty Dollars
John Ross Twenty Dollars


Richard Bland Lee ten dollars



Thos. Fitzsimons ten dollars



Saml. Griffin Ten dollars



Wm B. Giles Ten Dollars



Jno W: Kittera Ten Dollars 



